To the Right Honourable Charles Craven Esq. Governour of South Carolina etca And to the True and Absolute Lords Proprietors Deputyes in the Court of Chancery—
Humbly Complaining sheweth unto Your Honours William Harvey34 of Charles town in the Province aforesaid Butcher That Your Orator having for some Considerable time last past Exercised in this Province the Trade and occupation of a Butcher And having been used to sell considerable quantityes of all sorts of flesh meat to the Inhabitants of this Province And Your Orator likewise keeping a Publick house of Entertainment And having a License and authority to sell Wine and other Liquors Your Orator thereupon Gave great creditt to his Customers who used his house as aliso to those who used to buy flesh meat of your Orator as aforesaid And Your orator from time to time (for want of small mony to Exchange the Bills being the Currant mony of this Province) by himself his Wife or Assistants or Servants very carefully and exactly kept his books which were allowed of by all his Customers aforesaid to be Justly and duely kept and never Disputed by any Person who Dealt with your Orator, it being impossible for Your Orator to be able to make proof of Every particuler peice or parcell of Meat or the frequent Small reckonings of his Customers. And Your Orator further sheweth to Your Honours That your orator having very considerable Dealings for diverse considerable Great and Small sumes of Mony with One Daniell Green of Charlestown in this Province Merchant And there being Severall accounts depending between them Your Orator Sometimes receiving Some Small Sums of Mony upon upon account for which the said Daniel would take. Notes and other Securitys from Your orator and afterwards upon an accounting would omitt and your Orator likewise forgetting to call for or take up his said Notes and other Securityes Your Orator is apprehensive he is charged with the Notes and securityes aforesaid after the Same have been Satisfied and Discounted by your Orator And Your Orator further shewes to your honours that Your Orator having many and Considerable Dealings with One Gibbs [blank] of this Province Lately Deceased And the said Gibbes being indebted to your orator likewise in considerable Sumes of Mony And the said Gibbes sometimes paying Small sumes of Mony to Your orator there remained at the time of the said [blank] Gibbes s Death an account unsettled betwixt the said [blank] Gibbes and your Orator *104And Your Orator being informed That the said Daniell Green was Executor or Administrator to the said [blank] Gibbes Your Orator informed the said Mr. Green of the Debt of the said [blank] Gibbes as Well as of his the said Mr. Greens own Debt to Your Orator But So it is May it please Your Honours That the said Daniel Green pretending to make diverse disputes and to take many Exceptions to Your Orators accounts which Your Orator has annexed to this his Bill and humbly prayes this Honourable Court may be received as part thereof as aliso to the account of the said [blank] Gibbes which your Orator has likewise annexed to this Bill and humbly Prayes Your Honours that the said account last Mentioned may be accepted as part of your Orators Bill Utterly refuses to come to a fair account with Your Orator But on the Contrary has brought Severall Suits and actions in the Court of Common Pleas of this Province against your orator upon Notes and Bonds as is Pretended under your Orators hand and Seal and has recovered Judgments against your orator upon the Same Alltho the said Daniell Green very well knowes that all or part of Such Securityes have been long Since Satisfyed and discounted or Paid by your Orator And the said Daniell Green being a Principall Evidence for your Orator with respect to the accounts of the said [blank] Gibbes And being Privy to and well acquainted with the Delivery of Most of the Goods and Comodityes to the said Gibbes which your orator has Charged in his said account And the said Daniell Green taking the advantage of his being made Executor to the said Gibbes and his being Plaintif in the Suit at Common Law against your Orator and therefor no Proper Evidence on your orators Part And the Rest of your orators Witnesses who could prove Severall Particulers of your orators said accounts being Dead or Gone into Parts beyond the seas And your Orator being Remydyless in the Premisses by the Strict Rules of the Common Law of this Province And being only Releivable in a Court of Equity where frauds wrongs and injustice of this Nature are Properly Cognizable and releivable To the End therefor that your Orator may not be Surprized by Executions on the Judgments aforesaid But on the Contrary That the said Daniell Green May Sett forth on his Corporall Oath by what means and upon what accounts he came by the said Note or Notes and Bond or other Securityes of your orator and whether the Same or Some part thereof have not been paid or Satisfyed by your Orator in former accounts betwixt your orator and the said Daniell Green And that the said Daniell Green May come to a fair and Just account with your orator both with respect to his own Debt as aliso with respect to the account and Debt of the said [blank] Gibbes deceased and that the said Daniell Green May Likewise on his Corporall oath Sett forth what he knowes of the Delivery of the Goods charged by your orators account to the said [blank] Gibbes which is hereunto annexed And that your orator may have Allowances made him by Discount upon the said Note and Bond whereupon Judgments obtained against your Orator if the Same shall appear to be due and Justly and fairly obtained or that the said Daniell may be obliged to pay *105and Discharge to your orator so much as shall appear Due to your orator over and above the said securityes aforementioned either from the said Daniell Green or the said [blank] Gibbes And that your orator may be Releived in the Premisses according to Equity and good Conscience And that the said Daniell may true and perfect Answer make to all Singular the Premisses as if again herein repeated and interrogated Particulerly That the said Daniell Green may Sett forth By what means and upon what account he came by the said Note and Bond So Sued and recovered against your orator at Common Law And whether the Same have not been in whole or in Part payd Satisfyed and discharged or Discounted by your orator in former accounts And what Exceptions or reasonable Contradictions the said Daniell has to all or any part of Either of your orators accounts hereunto annexed And why he refuses to pay and allow the Same and to come to a fair account with your orator And likewise to declare How many and what parcells of Goods or other Commodityes charged to the said [blank] Gibbes by your Orators account hereunto annexed that he the said Daniell Green knowes were delivered to the said Gibbes. May it Please your Honours to Grant Your Orator a writt of Subpoena Out of this Honourable Court to be directed to the said Daniell Green Commanding him at a Certain Day and under a Certain Pain to be limited Personally to be and appear before your Honours in a Court of Chancery there to stand to abide and perform what Your Honours shall Decree in and about the Premisses As Aliso to Grant to Your Orator a writt of Injunction out of this Honourable Court to Stay Proceedings at Common Law and Executions upon the Judgments aforesaid obtained against your Orator untill the hearing of this Cause before Your Honours And that Your Orator may be farther Releived in the Premisses as to your Honours may seem most Just and Meet. And Your Orator shall Ever pray etca.
Robinson pro Quer.
[Endorsed] John Robinsons Bill of Complaint 1714
[Also filed is the following]
Mr. Burk 35
Mr. Harvey and Mr. Green being about an agreement Pray Lett him have his Note which is filed with the Bill in Chancery.
Yours
J Robinson.

 In September 1702, William Harvey was summoned before the Commons House to be admonished by the speaker “for Suffering Caballs of negroes at his house on the Neck called the Rat Trap” (JCHA, p. 99). In the Spanish and French invasion of 1706, he catered for the South Carolina troops and allied Indians (JCHA, iyoy-iyo8, p. 53).


 David Bourke was deputy secretary of the province, 1714-1715.